Title: From Thomas Jefferson to John Barnes, 14 September 1795
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Sep. 14. 95.

The bearer hereof, Mr. Peyton, is a young gentleman who has lately entered into commerce at Milton, a small town near me. Proposing to establish a correspondence for his supplies at Philadelphia, and being an entire stranger there he has asked me to introduce him to some person  who may be able to advise him to good characters for his dealings. I am personally but little acquainted with him, but he has a very good character in our neighborhood. I know still less of his capital, but as to that he is no doubt prepared to satisfy those to whom he shall address himself. I take the liberty of introducing him to you, as being acquainted with the mercantile characters of the place, and will thank you to introduce him to good men, as, I repeat again, that this is the sole object of the present letter.
Should Mr. Peyton get a supply of goods at Philadelphia, he proposes to come himself round with them by water, and would be a good conveyance for the tea and box of glass formerly desired of you. To these I will thank you to add a small box of tin plates, a proper quantity of solder for them, and 4. ℔ of pure tin in the lump. This last article is intended for tinning the inside of copper vessels, and is much better pure, than when mixed as is common. Mr. J. Bringhurst formerly advised me where it was to be had in Philadelphia, and will be obliging enough to advise you. I am with great esteem Dear Sir Your most obedt. Servt

Th: Jefferson

